DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed September 22, 2022 is acknowledged.  Claims 1 and 4 have been amended. Claims 1, 3-4 and 23-25 are pending.
Action on merits of claims 1, 3-4 and 23-25 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4 and 23-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claim 1 recites: An apparatus having a first area extending along a plane and a second area extending from the first area, the second area being bent away from the plane, the apparatus comprising: 
a flexible substrate; 
a first inorganic layer and a first organic layer disposed on the flexible substrate, wherein: 
the flexible substrate comprises a second inorganic layer and a second organic layer; 
the first inorganic layer, the first organic layer, the second inorganic layer, and the second organic layer are disposed in the first area and extending into the second area; and, 
the second organic layer, the second inorganic layer, the first inorganic layer, and the first organic layer are sequentially disposed in a direction perpendicular to the plane; 
a thin film transistor disposed on the flexible substrate in the first area, the thin film transistor comprising a first electrode and a second electrode; 
a third electrode disposed above the thin film transistor and contacting the first organic layer 2Application No.: 15/356,663Reply dated April 29, 2022Response to Office Action of April 3, 2019in the first area, the third electrode being electrically connected to the second electrode; and 
a signal line disposed in the first area and extending into the second area and is electrically connected to the first electrode, wherein: 
a neutral plane of the second area extends in the signal line in the direction perpendicular to the plane, the first electrode is disposed between the first inorganic layer and the second inorganic layer, and the second electrode is disposed between the first organic layer and the first inorganic layer; and 
in the second area, the signal line is stacked between the first and second inorganic layers with the first and second inorganic layers being stacked between the first and second organic layers.

According to the Applicant, the signal line (SL) can be the gate electrode (gate line GL) 613 or source electrode (data line DL) 623 or DVL.  
The limitation “neutral plane … extends in the signal line”, means the layers above and under the “SL” are mirror image or symmetric. (See FIGs. 11-12).   
As shown in FIG. 6A, if the “SL” is the gate electrode (GL) 613, 
the layers below “SL” (613) includes: (down direction D3) inorganic layer 611 – inorganic layer 607 – organic layer 603 - inorganic layer 605 – organic layer 601; and 
the layers above “SL” (613) includes: (up direction D3) inorganic/organic layer 615 – inorganic/organic layer 625 – inorganic/organic layer 630 – opposite electrode  633 (inorganic or organic) – encapsulation layer 23 (inorganic/organic).  
From the above, there is no symmetric or mirror image layers. 
Thus, the “neutral plane” would not extend in the signal line (gate line) 613.    
Therefore, claim 1 and all dependent claims fail to enable. 
  
If the “SL” is the source electrode (DL) 621, again, As shown in FIG. 6A,
the layers below “SL” (621) includes: (down direction D3) inorganic/organic layer (615) – gate electrode (inorganic) 613 -  inorganic layer 611 – inorganic layer 607 – organic layer 603 - inorganic layer 605 – organic layer 601; and 
the layers above “SL” (621) includes: (up direction D3) inorganic/organic layer 625 – inorganic/organic layer 630 - opposite electrode  633 (inorganic or organic) – encapsulation layer 23 (inorganic/organic).  
From the above, there is no symmetric or mirror image layers. 
Thus, the “neutral plane” would not extend in the signal line (source or data line) 621.    
Therefore, claim 1 and all dependent claims fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4 and 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “the first electrode is disposed between the first inorganic layer and the second inorganic layer, and the second electrode is disposed between the first organic layer and the first inorganic layer”.
As discussed above, the SL can be GL 613 or SL (DL) 621 or DVL.
If SL (connected to the first electrode) is GL 613, the GL 613 is disposed between layer 615 (inorganic/organic) and second inorganic layer 611. 
However, the “second inorganic 611” is formed above the flexible substrate 11, not in the flexible substrate 11 (limitation: the flexible substrate comprises a second inorganic layer and …). 
The limitation “second electrode is disposed between the first organic layer and the first inorganic layer”, the second electrode 623, is disposed between layers 625 and 615.
Both layers 625 and 615 are inorganic/organic materials and above the flexible substrate.   

Similarly, If SL is DL 621, DL 621 is disposed between layer 625 (inorganic/organic) and layer 615 or 611. 
However, layers 625 and 615 are of inorganic/organic materials; and 611 is formed above flexible substrate. 
Note that, all layers are integrated parts of the structure. Although some layers not being claimed, however, the claimed layer(s) are understood as being formed above or under the un-claimed layers, since the “neural plane is in the SL”.
All claimed limitations are read on the context of the disclosure.  
 
As discussed in the 112(a) above, layers 615, 625, 630, 633 and 23 can be either organic or inorganic.
It is not know when to pick these layers to be organic or inorganic. 
Since the layers are un-definable, the limitations, inorganic or organic, based upon the un-definable materials are indefinite.      
One having ordinary skill in the art would not have known when a layer be an organic or inorganic.

Thus, the limitations contravene or not support by the specification.
Therefore, claims 1, 3-4 and 23-25 are indefinite. 

Since the claims fail to enable and indefinite, an Action on merits of the claims are impossible, thus, excluded.  

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Amended Claim 4 recites: The apparatus of claim 1, further comprising: a third inorganic layer, and a third organic layer disposed in the second area, wherein: 
the flexible substrate further comprises a fourth inorganic layer and a fourth organic layer; 
3Application No.: 15/356,663Reply dated April 29, 2022Response to Office Action of April 3, 2019the first inorganic layer, the third inorganic layer, the first organic layer, and the third organic layer are disposed above the signal line; and 
the second inorganic layer the fourth inorganic layer, the second organic layer, and the fourth organic layer are disposed below the signal line.

Claim 4 recites a bunch of layers. However, there is no structure relationship between these layers, such as one over the other or proper location(s) of these layers.
The layers claimed as above and below the “signal line”. 
However, there are no structural relationship among these layers.  

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(a).
Applicant appear to contend that the symmetry of the layers in FIG. 11, does not correlate to other layers as shown in FIG. 6A, or layers as shown in FIG. 11 have nothing to do with the layers of FIG. 6A.
However, claim 1 recites: “a  second area extending from the first area, the second area being bent away from the plane”, which means any layers in FIG. 6A should have a corresponding layer in FIG. 11.
A TFT, or transistor, is known as three terminals device. In case of the OLED as shown in FIG. 6A, two of the three terminals must be linked to the outside, in addition to the cathode electrode (633).    
The limitation “a signal line disposed in the first area and extending into the second area and is connected to the first electrode”.
The limitation “the thin film transistor comprising a first electrode and a second electrode”, ignores a third terminal of the three terminals device. Note that, without this third terminal the TFT does not work.
Ignoring the third terminal, does not means that the third terminal does not exist.    
Since the claim recites: “a third electrode …, the third electrode being electrically connected to the second electrode”, the first electrode is either the gate 613 or the source 621.  
As captured in FIG. 6A, the captured indicated that, the first electrode (gate electrode 613) is the signal line. 
As shown in FIG. 11, the signal line SL (first electrode) is on layer 607.  
However, as shown in FIG. 6A, the first electrode 613 (signal line) is located between 611 and 615. 
Applicant’s argument does not address any of the elements raised in the rejection. Showing of two captured figures fails to show that the claimed limitations are enabled.  
The rejection under 35 U.S.C. 112(a), fails to enable, is maintained. 

Rejection under 35 U.S.C. 112(b).
 Applicant argues: Applicant point out that the claims do not require that the second organic layer 607, which is shown as being in the flexible substrate 11 in FIG. 11, be arranged directly below the gate electrode 613 (signal line SL).
Note that, requires or not, layer 607 exist, since layer 607 is an inseparable portion the substrate 11.
As discussed above, the source 621 is also a signal line. Layers 615 and 625, according to the specification, can be either organic layer or inorganic layer. 
There is no specific instant in the disclosure that layer 625 must be an organic layer; or layer 615 must be inorganic layer.
Since the specification fails to adequately provide a layer to be organic or inorganic, a limitation direct to unspecified subject matter is indefinite.
The limitations of claim 1 contravene or not support by the specification. 
Therefore, claim 1 and all dependent claims are indefinite.

An observation from the Examiner, the claim are poorly drafted. 
The term “sequentially disposed” (claim 1) must include a vector, such as up or down. The same also requires for “in this order” (amended claim 4).      

The rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ANH D MAI/Primary Examiner, Art Unit 2829